Exhibit 10.4

EXECUTION VERSION

 

DATED 21 May 2013

 

 

 

 

 

 

 

 

ENDEAVOUR ENERGY UK LIMITED

 

 

- and -

 

 

CIDOVAL S.À R.L.

 

 

______________________________________________________________________

 

SUPPLEMENTAL DEED OF AMENDMENT AND RESTATEMENT

 

in respect of: 

(i) a Sale and Purchase Agreement dated 5 March 2013

as novated and amended on 28 March 2013;  

(ii) a Deed of Grant dated 30 April 2013; and

(iii) a Completion Security Agreement dated 30 April 2013

 

_______________________________________________________________________

 

 





 

 

 

--------------------------------------------------------------------------------

 

This SUPPLEMENTAL deed of amendment AND RESTATEMENT is dated 21 May 2013

 

PARTIES:  

1.

ENDEAVOUR ENERGY UK LIMITED, a company incorporated in England and Wales
(registered number 05030838) whose registered office is at 33rd  Floor,
CityPoint, One Ropemaker Street, London EC2Y 9UE (the “Grantor”); and

 

2.

CIDOVAL S.À R.L., a private limited liability company (société à responsabilité
limitée) incorporated and existing under the laws of the Grand Duchy of
Luxembourg, with its registered office at 40, avenue Monterey, L 2163
Luxembourg, having a share capital of $20,425 and being registered with the
Luxembourg trade and companies register under number B175673 (the “Grantee”),

 

(each a “Party” and together the “Parties”).

RECITALS:

 

(A)      On 5 March 2013, the Grantor and END PP Holdings LLC (the “Original
Purchaser”) entered into a sale and purchase agreement relating to the grant of
a production payment over interests in United Kingdom Seaward Production Licence
P.213 (Block 16/26a A-ALBA) (the Alba Field) and Seaward Production Licence
P.255 (Blocks 22/6c A and 22/6s A) (the Bacchus Field) (the “Original SPA”).

(B)      On 28 March 2013, the Grantor,  the Grantee and the Original Purchaser
entered into a deed of novation and amendment in respect of the Original SPA
(the “Deed of Novation and Amendment”) pursuant to which all of the Original
Purchaser’s rights and obligations in and under the Original SPA were novated in
favour of the Grantee and certain terms of the Original SPA were amended.

(C)         Pursuant to the Original SPA (as amended by the Deed of Novation and
Amendment) (the “SPA”) and upon the receipt of the consent of the UK Secretary
of State for Energy and Climate Change, the Grantor and the Grantee entered into
a Deed of Grant dated 30 April 2013 whereby the Grantor has granted and the
Grantee has accepted a Production Payment in accordance with the terms and
conditions set forth therein.

(D)         The Parties now wish to supplement the Purchase Price paid under the
SPA,  amend the Deed of Grant for the sole purpose of increasing the value of
the Production Payment and amend and restate the Completion Security Agreement
so as to secure the full amount advanced by the Grantee.

NOW, THEREFORE, the Parties have entered into this Deed in consideration of the
foregoing premises, mutual representations, warranties, covenants and agreements
set forth herein, and for



0

 

--------------------------------------------------------------------------------

 

good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties intending to be legally bound, agree as follows:

1.        DEFINITIONS AND INTERPRETATION

1.1      Unless otherwise defined herein (including the Recitals) capitalised
terms have the meaning ascribed to them in the SPA.  In addition, as used in
this Deed:

“Completion Security Agreement” means the security agreement dated 30 April 2013
between the Grantor and the Grantee.

“Confidential Information” has the meaning given to it in Section Error!
Reference source not found..

“Deed” means this supplemental deed of amendment and restatement entered into by
and between the Parties, including the Schedules attached hereto.

“Deed of Grant” means the deed of grant entered into by and between the Parties
dated 30 April 2013.

“Effective Date” means the date of the Deed of Grant.

 “Luxembourg” means the Grand Duchy of Luxembourg.

“Supplemental Purchase Price” has the meaning given to it in Section Error!
Reference source not found..

1.2      A reference to a Clause is a reference to a clause of the SPA or the
Deed of Grant, as the context specifies, and a reference to a Section is a
reference to the relevant section of this Deed (unless the context otherwise
specifies).

1.3      All headings in this Deed are inserted for convenience only and shall
not affect the meaning or construction of this Deed.

1.4      A “person” includes a natural person, corporate or unincorporated body
(whether or not having separate legal personality). A reference to a “company”
shall include any company, corporation or other body corporate, whatever and
however incorporated.

1.5      A reference to any statute, statutory provision or subordinate
legislation is a reference to it as it is in force from time to time, provided
that, as between the Parties, no amendment or re-enactment shall apply for the
purposes of this Deed to the extent that it would impose any new or extended
obligation, liability or restriction on, or otherwise adversely affect the
rights of, any Party.

1.6      A reference to “writing” or “written” includes faxes but not email.

1.7      Where the words “include(s)”, “including” or “in particular” are used
in this Deed, they are deemed to have the words “without limitation” following
them.



1

 

--------------------------------------------------------------------------------

 

1.8      Where the context permits, “other” and “otherwise” are illustrative and
shall not limit the sense of the words proceeding them.

1.9      Unless the context otherwise requires, references to documents and
agreements shall be construed as references to those documents or agreements as
may be amended, supplemented and / or novated from time to time.

2.            SUPPLEMENTAL PURCHASE PRICE UNDER THE SPA 

2.1      The SPA is supplemented as provided in this Section 2.

2.2      In consideration of the amendments agreed to the Deed of Grant set out
in Section 3 below and the Completion Security Agreement set out in Section 4
below, the Grantee has agreed and shall pay to the Grantor an amount equivalent
to seventeen million and three hundred and twenty five thousand Dollars
($17,325,000) (the “Supplemental Purchase Price”),  such amount representing
additional proceeds to be paid to the Grantor in respect of the sale and
purchase of the Production Payment.  Taking together the Deposit paid pursuant
to Clause 3.1 of the SPA, the remainder of the Purchase Price (as defined in the
Original SPA) paid at Completion and the Supplemental Purchase Price, the
Grantee shall have paid to the Grantor a total of one hundred and twenty three
million seven hundred and fifty thousand Dollars ($123,750,000) for the purchase
of the Production Payment.

2.3      The Supplemental Purchase Price shall be promptly paid by the Grantee
upon execution of this Deed by wire transfer in same day funds to the Seller’s
Account.

3.        AMENDMENTS TO THE DEED OF GRANT

3.1      The definition of “Production Payment Security Documents” in Clause 1.1
of the Deed of Grant shall be deleted in its entirety and replaced with the
following:

““Production Payment Security Documents” means (i) the documents listed in
paragraphs (b) to (e) (inclusive) of the definition of “Completion Documents”
set out in the Sale and Purchase Agreement, as such documents may have been
amended and restated pursuant to the Supplemental Deed of Amendment and
Restatement and the Supplemental Charge on Shares Deed of Amendment and
Restatement and as such documents may be amended, modified, supplemental or
restated from time to time.”

3.2      The following new definition shall be included in Clause 1.1 of the
Deed of Grant as follows:

““Purchase Price” means the aggregate of the Purchase Price (as defined in the
Sale and Purchase Agreement) and the Supplemental Purchase Price (as defined in
the Supplemental Deed of Amendment and Restatement), and any other further
advances from time to time made by the Grantee to the Grantor in consideration
for an increase in the value of the Production Payment.”



2

 

--------------------------------------------------------------------------------

 

3.3      The following new definition shall be included in Clause 1.1 of the
Deed of Grant as follows:

““Supplemental Charge on Shares Deed of Amendment and Restatement”  means the
supplemental charge on shares deed of amendment and restatement dated 21 May
2013, between the Endeavour Energy North Sea, L.P. and the Grantee.”

3.4      The following new definition shall be included in Clause 1.1 of the
Deed of Grant as follows:

““Supplemental Deed of Amendment and Restatement” means the supplemental deed of
amendment and restatement dated 21 May 2013, between the Grantor and the
Grantee.”

3.5      The first sentence of Clause 2.1 of the Deed of Grant shall be deleted
in its entirety and replaced with the following:

“In consideration for receipt of the Purchase Price allocated fifty per cent.
(50%) to Licence P.213 (Alba Field) and the remaining fifty per cent. (50%) to
Licence P.255 (Bacchus Field), as of and from the Effective Date the Grantor
hereby grants to the Grantee a production payment equal to the
Production Payment Percentage of the proceeds of the sale of Available
Production from the Subject Interests (the “Production Payment”), free and clear
of any and all Encumbrances (except the Permitted Encumbrances) and all costs,
expenses and deductions whatsoever, including all development, production,
operational and Decommissioning Liabilities.”

3.6      Clause 4.1 of the Deed of Grant shall be deleted in its entirety and
replaced with the following:

“Subject to Clause 4.2, if the Grantee suffers a UK tax liability as a result of
entering into the Sale and Purchase Agreement, the transactions contemplated by
this Agreement or the transactions contemplated by the Supplemental Deed of
Amendment and Restatement and the Supplemental Charge on Shares Deed of
Amendment and Restatement, the Grantor shall indemnify the Grantee for such UK
tax liability (including any interest and penalties), such indemnity to be
satisfied by way of an increase in the Production Payment Percentage so that,
overall, the Grantee is in no better or worse position that it would have been
had no such UK tax liability been imposed.”

3.7      Clause 4.15 of the Deed of Grant shall be deleted in its entirety and
replaced with the following:

“It is the intention of the Parties that each of the Production Payment granted
on 30 April 2013 under this Agreement (the “Original Production Payment”) and
the incremental Production Payment agreed on 21 May 2013 in exchange for the
payment of the Supplemental Purchase Price (the “Supplemental Production
Payment”) be treated as a “carve-out production payment” within the meaning of
section 636 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”)
and a “contingent payment debt instrument” (“CPDI”) that is subject to the
“noncontingent bond method” within the



3

 

--------------------------------------------------------------------------------

 

meaning of Treasury Regulation Section 1.1275-4(b) (the “CPDI
Regulation”).  Each of the Original Production Payment and the Supplemental
Production Payment will be treated as a separate CPDI.”

3.8      Clause 4.16 of the Deed of Grant shall be deleted in its entirety and
replaced with the following:

“The “issue price”, “comparable” and “projected yield”, each as defined in the
CPDI Regulation for the Original Production Payment and the Supplemental
Production Payment are set forth on Schedule 2A and 2B to this Agreement,
respectively.”

3.9      Schedule 1 to the Deed of Grant will be deleted in its entirety and
replaced with the agreed form of schedule 1 set out in Schedule A attached
hereto.  

3.10    Schedule 2 to the Deed of Grant will be deleted in its entirety and
replaced with the agreed form schedule 2A and schedule 2B set out in Schedule B
attached hereto.

4.        AMENDMENT AND RESTATEMENT OF THE COMPLETION SECURITY AGREEMENT

4.1      With effect on and from the date hereof, the Completion Security
Agreement shall be amended and restated in the form set out in Schedule C  (Form
of Amended and Restated Completion Security Agreement).

4.2      The provisions of the Completion Security Agreement shall, save as
amended by this Deed, continue in full force and effect.

5.        REPRESENTATIONS AND WARRANTIES 

5.1      The Grantee hereby warrants to the Grantor as follows as at the date of
this Deed by reference to the facts subsisting as at the date hereof:

(a)

The Grantee is duly organised as a private limited liability company and validly
existing under the laws of Luxembourg and is tax resident in Luxembourg.

(b)

The Grantee has the corporate power and all necessary corporate action has been
taken on the part of the Grantee to enter into the SPA, the Deed of Grant and
this Deed and to perform the transactions contemplated by the SPA, the Deed of
Grant and this Deed.

(c)

The signing and delivery of this Deed does not and the performance of any of the
transactions contemplated by the SPA, the Deed of Grant and this Deed do not and
will not contravene or constitute a material default under any provisions
contained in any agreement, instrument, law, judgment, order, licence, permit or
consent by which the Grantee or any of its assets is bound or affected or which
would result in the Grantee being unable to perform its obligations under the
SPA, the Deed of Grant or this Deed.



4

 

--------------------------------------------------------------------------------

 

(d)

No litigation, arbitration, administrative proceeding, claim or dispute in
respect of which a writ or summons or other formal pleading has been served or
judgment issued against the Grantee or to which the Grantee is a party which is
likely by itself or together with any such other proceedings to have a material
adverse effect on its ability to observe or perform its obligations under the
SPA, the Deed of Grant or this Deed and the transactions contemplated hereby is
subsisting or, to the best of the Grantee’s knowledge, threatened or pending
against the Grantee or any of its assets.

(e)

Neither the Grantee is Insolvent and no Insolvency Proceedings with respect to
it or any of its assets have been commenced.

5.2      The Grantor hereby warrants to the Grantee as follows as at the date of
this Deed by reference to the facts subsisting as at the date hereof:

(a)

The Grantor is a licensee under each of the Licences and, subject to the
Permitted Encumbrances and the Completion Security Agreement, is the sole legal
and beneficial owner of the Subject Interests, and following fulfilment of any
conditions to the entry into this Deed, including any notification to the
Secretary, the Grantor will have the right to grant the Production Payment to
the Grantee.

(b)

Each of the Licences and all rights of the Grantor and interests thereunder or
deriving therefrom are in full force and effect.  No act or omission of the
Grantor has occurred which would entitle the Secretary to revoke either of the
Licences and no written notice has been received by the Grantor from the
Secretary of any intention to revoke either of the Licences.

(c)

To the best of the Grantor’s knowledge, no act or omission of any other licensee
of the Licences has occurred which would entitle the Secretary to revoke either
of the Licences and no written notice has been received by the Grantor from the
Secretary of any intention to revoke either of the Licences.

(d)

Neither of the Licences is in the course of being surrendered in whole or in
part.

(e)

Other than the security granted in favour of the Grantee pursuant to the
Completion Security Agreement, no Encumbrance has been created over the Subject
Interests nor is there in effect any agreement or commitment to create the same.

(f)

Each of the JOAs is in full force and effect and the Grantor is not in breach of
any material obligation thereunder nor has it received written notice that it
has committed any breach or default thereunder which breach or default is of a
material nature and subsisting.

(g)

The Grantor has not given any written notice of withdrawal under either of the
JOAs nor has the Grantor received any such written notice of withdrawal.



5

 

--------------------------------------------------------------------------------

 

(h)

The Grantor has not received any written notice of unitisation of either of the
Subject Interests.

(i)

The Grantor is not a party to any litigation, arbitration or administrative
proceeding in respect of which a writ or summons or other formal pleading has
been served or judgment issued, nor is there any claim or dispute in relation
to, and which is likely by itself or together with any such other proceeding to
materially prejudice or detrimentally affect in any material manner, the Subject
Interests and/or the Grantor’s ability to perform its obligations under the SPA,
the Deed of Grant or this Deed, and to the best of the Grantor’s knowledge, no
such litigation, arbitration or administrative proceeding, claim or dispute is
threatened or pending either by or against the Grantor and there are no facts
which have been made known to the Grantor which indicate that any person has a
claim which is likely to materially prejudice or detrimentally affect in any
material manner the Subject Interests and/or the Grantor’s ability to observe or
perform its obligations under the SPA, the Deed of Grant or this Deed.

(j)

The Grantor is duly incorporated with limited liability and validly exists under
the laws of England and Wales and is resident for Tax purposes solely in the
United Kingdom.

(k)

The Grantor has the corporate power and all necessary corporate action has been
taken on the part of the Grantor to enter into the SPA, the Deed of Grant and
this Deed and to perform the transactions contemplated by the SPA, the Deed of
Grant and this Deed.

(l)

The signing and delivery of this Deed does not and the performance of any of the
transactions contemplated by the SPA, the Deed of Grant and this Deed do not and
will not contravene or constitute a material default under any provisions
contained in any agreement, instrument, law, judgment, order, licence, permit or
consent by which the Grantor or any of its assets is bound or affected and which
would result in the Grantor being unable to perform its obligations under the
SPA, the Deed of Grant or this Deed.

(m)

The Grantor has obtained all material permits, licences and other authorisations
which are required under applicable Environmental Laws relating to the Subject
Interests and such permits, licences and authorisations remain in full force and
effect.

(n)

The Grantor is not Insolvent and no Insolvency Proceedings with respect to it or
its assets have been commenced.

(o)

The Production Payment will be treated as a liability in accordance with US
GAAP.



6

 

--------------------------------------------------------------------------------

 

6.        COSTS AND EXPENSES

6.1      Subject to Section Error! Reference source not found., all costs and
expenses in connection with the negotiation, preparation, execution and
performance of this Deed, and any documents referred to herein, shall be borne
by the Party that incurred the cost.

6.2      The Grantor must pay to Cidoval the amount of all reasonable legal
fees, supported by an invoice or other evidence of incurrence, directly incurred
by Cidoval in connection with the negotiation, preparation and execution of this
Deed; provided, that, in no event shall the Grantor be responsible for the
payment of any costs and expenses by any lender in connection with the
transactions contemplated in this Deed whether or not Cidoval has agreed to be
or is otherwise liable for such costs and expenses.

6.3      The Grantor shall, on demand, pay to the Grantee the amount of all
costs and expenses (including legal fees) incurred by the Grantee in connection
with the enforcement of or preservation of any rights under this Deed.

7.        ANNOUNCEMENTS AND CONFIDENTIALITY

7.1      Neither Party nor any Affiliate of either Party shall make any
announcements with regard to this Deed or any transactions contemplated herein
unless prior thereto it furnishes the other Party with a copy of such
announcement and obtains the prior written consent of the other Party to such
announcement (such consent not to be unreasonably withheld or delayed) except to
the extent either Party (or an Affiliate) is required by law, the Licence
Interest Documents, or the requirements of a competent government agency or
other regulatory body, or any recognised stock exchange or exchange regulated
market in compliance with their rules and regulations to make any such
announcement otherwise than in compliance with this Section Error! Reference
source not found. in which case such Party will use all reasonable endeavours to
provide to the other Party notification and a copy of such announcement two (2)
Business Days prior to the date the announcement is to be made.

7.2      The terms of this Deed and all discussions and information exchanged
between the Parties in connection with the transactions contemplated herein (the
“Confidential Information”) shall be held confidential by the Parties and shall
not be divulged in any way to any third party other than solely to the extent
necessary to satisfy any conditions to the signing of this Deed including any
notification to the Secretary, by one Party without the prior written approval
of the other Party; provided that either Party may, without such approval,
disclose such Confidential Information to:

(a)

any Affiliate of such Party, provided that such Affiliate is bound by the
provisions of this Section 6 and that such Party is responsible for any
violation of this provision by its Affiliate;

(b)

any professional consultants or other professional advisers, provided they are
under existing confidentiality obligations or the disclosing Party obtains a
similar undertaking of confidentiality (but excluding any right to make further
disclosure) from such consultants or advisers;



7

 

--------------------------------------------------------------------------------

 

(c)

any independent legal advisors engaged, or proposed to be engaged, by or on
behalf of a Party or an Affiliate where such legal advisors are bound by an
obligation of confidentiality;

(d)

any bank, financial institution or investor from whom such Party is seeking or
obtaining finance, financial advice or an investment, provided the disclosing
Party obtains a similar undertaking of confidentiality (but excluding any right
to make further disclosure) from such bank, financial institution or investor;

(e)

to the extent required by any applicable laws, the Licences, the other Licence
Interest Documents or the requirements of any recognised stock exchange in
compliance with its rules and regulations;

(f)

a bona fide prospective transferee of a Party’s interest, or portion thereof in
a Licence to the extent appropriate in order to allow the assessment of such
interest (including an entity with whom a Party and/or its Affiliate are
conducting bona fide negotiations directed towards a merger, consolidation or
sale of the majority of its or an Affiliate’s shares);

(g)

any government agency (including any Tax authority) reasonably requesting such
information; or

(h)

any court of competent jurisdiction acting in pursuance of its powers.

7.3      The above undertaking of confidentiality shall not extend to any
Confidential Information which is:

(a)

generally available to the public other than as a result of a wrongful
disclosure by a Party; or

(b)

available to a Party on a non-confidential basis from a source other than the
other Party if such source is entitled to disclose such information.

7.4      The provisions of this Section Error! Reference source not found. shall
survive for two (2) years from the date of any termination of the SPA.

8.        GENERAL PROVISIONS

8.1      The following Clauses of the SPA are hereby incorporated into this Deed
by reference and shall be deemed to apply to this Deed,  mutatis mutandis, as
though specifically set out in this Deed:  Clause 12 (Notices), Clause 13
(Further Assurance), Clause 14 (Assignment), Clause 15 (Whole Agreement), Clause
16 (Variation and Waiver), Clause 17 (Severance), Clause 18 (Governing Law and
Jurisdiction),  Clause 19 (Successors), Clause 20 (Third Party Rights) and
Clause 21 (Counterparts).

8.2      Subject as expressly provided in this Deed, all other provisions of the
SPA and the Deed of Grant shall remain in full force and effect and binding on
the Parties thereto, insofar as



8

 

--------------------------------------------------------------------------------

 

the same are in full force and effect and binding on those Parties immediately
prior to the Effective Date.

 

[Signature pages follow]

 

9

 

--------------------------------------------------------------------------------

 

AS WITNESS WHEREOF, this agreement has been executed and delivered as a Deed by
the parties on the day and year first written above.

 



 

 

 

--------------------------------------------------------------------------------

 

)

Catherine Stubbs)
a director of
            )  
ENDEAVOUR ENERGY UK LIMITED            )


 

 

 

 

BLOCK CAPITALS)

 

 

th Floor Brettenham

 

 

 

 

 

 

 

SIGNED AND DELIVERED as a DEED)
for and on behalf of
            )

ENDEAVOUR ENERGY UK LIMITED)

acting by Catherine Stubbs)
a director of
            )  
ENDEAVOUR ENERGY UK LIMITED            )


In the presence of:

Signature of witness

/a/ A. White

Name of witness

(in BLOCK CAPITALS)

A. WHITE

Address of Witness

4th Floor Brettenham

House, Lancaster Place

London WC2E7EN

.........................................................................................

 

 

/s/ Catherine Stubbs

SIGNED by Lux Business Management S.a.r.L.)
Title: Manager                                                      )

By:  Onno Bouwmeister

Authorized Signatory)

for and on behalf of)

CIDOVAL S.À R.L.)

/s/ Onno Bouwmeister

 

 

 

 

1

 

--------------------------------------------------------------------------------

 

Schedule A

Agreed Form of Schedule 1 to the Deed of Grant

 

 

 

 

“Schedule 1

 

 

Settlement Date

Target Dollar Amount ($)

30-Jun-13

6,846,666.67

30-Sep-13

7,254,629.63

31-Dec-13

7,148,148.15

31-Mar-14

6,979,166.67

30-Jun-14

6,905,092.59

30-Sep-14

6,828,703.70

31-Dec-14

52,555,555.56

31-Mar-15

51,250,000.00

 

 

 

Termination Amount: $145,767,962.96”





 

 

 

--------------------------------------------------------------------------------

 

Schedule B

Agreed Form of Schedule 2A and Schedule 2B to the Deed of Grant

 

 

“Schedule 2A

 

 

 

 

 

 

 

In accordance with Section 4.15 of this Agreement, the parties to the Agreement
intend for the Production Payment to be treated as a "contingent payment debt
instrument" within the meaning of United States Treasury Regulations Section
1.1275-4 for U.S. federal income tax purposes.

 

 

 

 

 

 

 

The debt instrument reflected by the Production Payment will be issued with
"original issue discount."  The issue price is $106,425,000, total amount of
original issue discount is $19,150,926, the issue date is April 30, 2013, and
the comparable yield on the issue date is 11.77590%, compounded quarterly.

 

 

 

 

 

 

 

Projected Payment Schedule

 

Date of Projected Payment

 

Noncontingent Payment

 

Contingent Payment

 

 

 

 

 

 

 

 

 

04/30/13

 

 

 

$ (106,425,000.00)

 

 

06/30/13

 

$
0.00 

 

         6,103,611.11

 

 

09/30/13

 

$
0.00 

 

         6,238,981.48

 

 

12/31/13

 

$
0.00 

 

         6,147,407.41

 

 

03/31/14

 

$
0.00 

 

         6,002,083.33

 

 

06/30/14

 

$
0.00 

 

         5,938,379.63

 

 

09/30/14

 

$
0.00 

 

         5,872,685.19

 

 

12/31/14

 

$
0.00 

 

       45,197,777.78

 

 

03/31/15

 

$
0.00 

 

       44,075,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

$
125,575,926 

 

 

 

 

 

 





 

 

--------------------------------------------------------------------------------

 



 

Schedule 2B

 

 

 

 

 

 

 

 

 

 

 

In accordance with Clause 4.15 of this Agreement, the parties to the Agreement
intend for the Supplemental Production Payment to be treated as a "contingent
payment debt instrument" within the meaning of United States Treasury
Regulations Section 1.1275-4 for U.S. federal income tax purposes.

 

 

 

 

 

 

 

 

 

 

 

The debt instrument reflected by the Supplemental Production Payment will be
issued with "original issue discount."  The issue price is $17,325,000, total
amount of original issue discount is $2,896,898, the issue date is May 22, 2013,
and the comparable yield on the issue date is 11.31693%, compounded quarterly.

 

 

 

 

 

 

 

 

 

 

 

Projected Payment Schedule

 

 

 

Date of Projected Payment

 

Noncontingent Payment

 

Contingent Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

05/22/13

 

 

 

      $ (17,325,000.00)

 

 

 

 

06/30/13

 

$
0.00 

 

              772,916.67

 

 

 

 

09/30/13

 

$
0.00 

 

            1,015,648.15

 

 

 

 

12/31/13

 

$
0.00 

 

            1,000,740.74

 

 

 

 

03/31/14

 

$
0.00 

 

              977,083.33

 

 

 

 

06/30/14

 

$
0.00 

 

              966,712.96

 

 

 

 

09/30/14

 

$
0.00 

 

              956,018.52

 

 

 

 

12/31/14

 

$
0.00 

 

            7,357,777.78

 

 

 

 

03/31/15

 

$
0.00 

 

            7,175,000.00

 

 

 

 

 

 

 





 

 

--------------------------------------------------------------------------------

 

Schedule C

Form of Amended and Restated Completion Security Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Dated 30 April 2013
as amended and restated on 21 May 2013

 

ENDEAVOUR ENERGY UK LIMITED
as the Company

 

and

 

CIDOVAL S.À R.L.
as the Secured Party

 

 

___________________________________________________________________

 

AMENDED AND RESTATED SECURITY AGREEMENT

in respect of a Grant of Production Payment

___________________________________________________________________

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

 

 

1.

DEFINITIONS, CONSTRUCTION AND INCORPORATION OF TERMS


2 

2.

COVENANTS TO PAY


7 

3.

REPRESENTATION


7 

4.

SECURITY


7 

5.

FLOATING CHARGE


8 

6.

FURTHER ASSURANCE


11 

7.

UNDERTAKINGS WITH RESPECT TO THE CHARGED ASSETS


11 

8.

FURTHER UNDERTAKINGS


12 

9.

ACCOUNTS AND RECEIPTS


13 

10.

RIGHTS OF THE SECURED PARTY


14 

11.

EXONERATION


15 

12.

APPOINTMENT OF RECEIVER OR ADMINISTRATOR


16 

13.

RECEIVER’S POWERS


17 

14.

PROTECTION OF PURCHASERS


17 

15.

POWER OF ATTORNEY AND DELEGATION


18 

16.

APPLICATION OF MONIES RECEIVED UNDER THIS AGREEMENT


18 

17.

RELEASE OF SECURITY


19 

18.

POWER OF SEVERANCE


19 

19.

NEW ACCOUNTS


19 

20.

MISCELLANEOUS


20 

21.

NOTICES


22 

22.

CERTIFICATES AND DETERMINATIONS


23 

23.

PARTIAL INVALIDITY


23 

24.

COUNTERPARTS


23 

25.

THIRD PARTIES


23 

26.

GOVERNING LAW


23 

27.

ENFORCEMENT


23 

SCHEDULE 1 PROJECT LICENCES 

 

SCHEDULE 2 PROJECT CONTRACTS 

 

SCHEDULE 3 FORM OF NOTICES 

 

SCHEDULE 4 LIST OF ALBA AND BACCHUS LICENCES AND JOAS 

 

COUNTERPARTIES 


31 

 

 

1

 

 

 

 

--------------------------------------------------------------------------------

 

 

THIS SECURITY AGREEMENT (this “Agreement”) is made on 30 April 2013 as amended
and restated on 21 May 2013 pursuant to the Supplemental Deed of Amendment and
Restatement.

BETWEEN:

(1)        ENDEAVOUR ENERGY UK LIMITED (a company registered in England and
Wales with registration number 5030838) whose registered office is at
33rd Floor, City Point, One Ropemaker St, London EC2Y 9UE (the “Company”); and

(2)        CIDOVAL S.À R.L., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg, with its registered office at 40, avenue Monterey, L 2163
Luxembourg, having a share capital of USD20,425 and being registered with the
Luxembourg trade and companies register under number B175673 (the “Secured
Party”).

IT IS AGREED as follows:

1.         Definitions, Construction and Incorporation of Terms 

1.1        Definitions

(a)

Terms defined, or by reference in, in the Deed of Grant shall, unless otherwise
defined in this Agreement or unless a contrary intention appears, bear the same
meaning when used in this Agreement and the following terms shall have the
following meanings:

“Account” means any account, including for the avoidance of doubt, the Payment
Account, now or in the future opened or maintained by the Company with a bank or
other financial institution (and any replacement account or subdivision or
subaccount of that account), together with all amounts from time to time
standing to the credit of, or accrued or accruing on, such account and any
monies, proceeds or income paid or payable in respect of such account.

            “Administrator” means a person appointed under Schedule B1 to the
Insolvency Act 1986 to manage the Company’s affairs, business and property.

“Administrative Agent” means the “administrative agent” in respect of each the
Revolving Credit Agreement and the New Pearl Credit Agreement.

“Alba JOA” means the joint operating agreement for Block 16/26 of Licence P.213
dated 10 October 1990, as it applies by way of a separate contract in respect of
Area A.


“Assigned Account” means any Account designated in writing as an Assigned
Account by the Secured Party in accordance with Clause Error! Reference source
not found.  (Error! Reference source not found.).

“Bacchus JOA” means the joint operating agreement for Block 22/6a (North) of
Licence P.255 dated September 2006, as it now applies to Licence P.255.


“BP” means BP Exploration Operating Company Limited.

“Charged Assets” means the assets mortgaged, charged or assigned pursuant to
Clauses Error! Reference source not found. (Security) and Error! Reference
source not found. (Creation of floating charge).

“Collateral Account” means any Account that may from time to time be opened by
the Company with the Secured Party pursuant to Clause Error! Reference source
not found.  (Accounts General).





2

 

 

--------------------------------------------------------------------------------

 

 

 “Deed of Grant” means the deed of grant of production payment in connection
with the Sale and Purchase Agreement and entered into on 30 April 2013 between
the Company as grantor and the Secured Party as grantee, as amended pursuant to
the Supplemental Deed of Amendment and Restatement and as may be further
amended, restated, modified or supplemented from time to time.

“Delegate” means a delegate or sub‑delegate appointed directly or indirectly
pursuant to Clause Error! Reference source not found.  (General delegation).

“Enforcement Date” means: (a) the date falling three (3) Business Days following
the date on which a notice is issued by the Secured Party to the Company, such
notice stating that the Company has failed to comply with its obligations under
clause 2 (Grant of Production Payment), clause 3.1 (Sale and Payment) or clause
3.2 (Sale and Payment) of the Deed of Grant; or (b) any date on which the
Company becomes Insolvent (as such term is defined in the Sale and Purchase
Agreement) or Insolvency Proceedings (as such term is defined in the Sale and
Purchase Agreement) are commenced with respect to the Company or its assets.

“Enoch PLTPA” means the Enoch pipeline liquids transportation and processing
agreement dated 24 February 2006 and made between, among others, the Company and
BP.

“Existing Security Documents” means the “Security Documents” (as such term is
defined under each of the Revolving Credit Agreement and the New Pearl
Reimbursement Agreement) together with any supplemental agreements relating
thereto.

“Group” means Endeavour International Corporation and its subsidiaries for the
time being.

“Insurances” means any insurances that are maintained in respect of the Oil and
Gas Properties and/or any activities related thereto.

“Intercreditor Agreement” means the intercreditor agreement entered into on or
about the date of the Sale and Purchase Agreement between, amongst others, the
Company, the Secured Party and the Administrative Agent (as amended, modified,
restated or supplemented from time to time).

“JOAs” means the Alba JOA and the Bacchus JOA, or either or both of them as the
context may require.

 

“LPA” means the Law of Property Act 1925.

“Licence P.213” means Seaward Production Licence P.213 (Block 16/26a A-ALBA),
and shall include any other Licence issued in substitution or partial
substitution thereof.

 

“Licence P.255” means Seaward Production Licence P.255 (Blocks 22/6c A and 22/6s
A), and shall include any other Licence issued in substitution or partial
substitution thereof. 

 

“Licences” means Licence P.213 and Licence P.255, or either or both them, as the
context may require.

 

“New Pearl Credit Agreement” means the credit agreement dated 31 May 2012
between, amongst others, New Pearl S.à r.l. and the Administrative Agent (as
amended, modified, restated or supplemented from time to time).

“New Pearl Reimbursement Agreement” means the reimbursement agreement dated 31
May 2012 between, amongst others, the Company and New Pearl S.à r.l..

“Oil and Gas Properties” has the meaning given to such term in the Revolving
Credit Agreement as such term is to be construed at the Relevant Date.





3

 

 

--------------------------------------------------------------------------------

 

 

“Party” means a party to this Agreement.

“Payment Account” means the Account designated as the Payment Account under the
Sale and Purchase Agreement (and any replacement account or subdivision or
subaccount of that account), together with all amounts from time to time
standing to the credit of, or accrued or accruing on, such account and any
monies, proceeds or income paid or payable in respect of such Account.

“Permitted Disposals” means any transaction which is deemed not to be an Asset
Sale pursuant to that definition in the Revolving Credit Agreement or which
would otherwise be permitted as an Asset Sale pursuant to section 8.04 of the
Revolving Credit Agreement and so that references to the “Administrative Agent”
and the “Borrower” in those terms shall be construed as references to the
Secured Party and the Company.

“Permitted Liens” means:

(i)

‘Permitted Liens’, as such term is defined in the Revolving Credit Agreement,
and so that references to the “Administrative Agent” and the “Borrower” in that
definition shall be construed as references to the Secured Party and the
Company; and

(ii)

Liens (as defined in the Revolving Credit Agreement) to secure any Indebtedness
(as defined in the Revolving Credit Agreement) of Endeavour International
Corporation or any of its Restricted Subsidiaries (as defined in the Revolving
Credit Agreement) incurred or issued in exchange for, or the net proceeds of
which shall be used to extend, refinance, renew, replace, defease, discharge,
refund or otherwise retire for value the Indebtedness constituted by the
Revolving Credit Agreement and the New Pearl Reimbursement Agreement.

 “Project Contracts” means:

(i)

each of the contracts, agreements and documents listed in Error! Reference
source not found.  (Project Contracts) together with all Related Property Rights
and all documents which are supplemental to, or are expressed to be collateral
with, or are entered into pursuant to or in connection with, any  such
contracts, agreements and documents; and

(ii)

any joint operating agreements or unitisation or unit operating agreements, in
each case relating to paragraph (ii) of the definition of “Project Licences”,
which are entered into (or in respect of which the Company acquires an interest)
after the date of this Agreement together with all Related Property Rights and
all documents which are supplemental to, or are expressed to be collateral with,
or are entered into pursuant to or in connection with, any such contracts,
agreements and documents.

“Project Licences” means:

(i)

each of the licences listed in Error! Reference source not found.  (Project
Licences) together with all Related Property Rights and all documents which are
supplemental to, or are expressed to be collateral with, or are entered into
pursuant to or in connection with, any  such licences; and

(ii)

any petroleum production licences for material oil and gas reserves of the
Company which are entered into (or in respect of which the Company acquires an
interest) after the date of this Agreement together with all Related Property
Rights and all documents which are supplemental to, or are expressed to be
collateral with, or are entered into pursuant to or in connection with, any such
licences.

“Receiver” means any person appointed by the Secured Party to be a receiver or
receiver and manager or administrative receiver of any property subject to the
Security created by this Agreement or any part thereof.





4

 

 

--------------------------------------------------------------------------------

 

 

“Related Property Rights” means, in relation to any property or asset:

(i)

the proceeds of sale and/or other realisation of that property or asset (or any
part thereof or interest therein);

(ii)

all Security, options, agreements, rights, easements, benefits, indemnities,
guarantees, warranties or covenants for title held by the Company in respect of
such property or asset; and

(iii)

all the Company’s rights under any lease, licence or agreement for lease, sale
or use in respect of such property or asset.

“Relevant Date” means the later of (a) the date on which all amounts are fully
repaid and discharged under the Revolving Credit Agreement and (b) the date on
which all amounts are fully reimbursed and discharged under the New Pearl
Reimbursement Agreement.

“Revolving Credit Agreement” means the revolving credit agreement dated 12 April
2012 between, amongst others, the Company and the Administrative Agent (as
amended, modified, restated or supplemented from time to time).

“Secured Liabilities” has the meaning given to it in Clause Error! Reference
source not found.  (Covenants to Pay).

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Security Period” means the period from the date of this Agreement until the
rights and obligations under the Deed of Grant cease and determine in accordance
with clause 2.2 of the Deed of Grant

“Supplemental Deed of Amendment and Restatement” means the supplemental deed of
amendment and restatement dated 21 May 2013, between the Company and the Secured
Party.

(a)

Unless a contrary intention appears, words defined in the Companies Act 2006
have the same meanings in this Agreement.

1.2        Construction

Unless a contrary indication appears, any reference in this Agreement to:

(a)

terms defined in the Revolving Credit Agreement shall be construed as having the
meaning given to those terms in the Revolving Credit Agreement in force as at
the date of this Agreement;

(a)

the “Secured Party” or the “Company” shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;

(b)

“assets” includes present and future properties, revenues and rights of every
description;

(c)

“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(d)

a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality) or two or more
of the foregoing;

(e)

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a kind that is



5

 

 

--------------------------------------------------------------------------------

 

 

normally complied with by those to whom it is addressed) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

(f)

a “guarantee” includes any form of indemnity or other assurance against
financial loss (including any obligation to pay, purchase or provide funds for
the purchase of any liability) and the verb “to guarantee” shall be construed
accordingly;

(g)

a provision of law is a reference to that provision as amended or re-enacted;

(h)

any matter “including” specific instances or examples of such matter shall be
construed without limitation to the generality of that matter (and references to
“include” shall be construed accordingly);

(i)

a “modification” includes an amendment, supplement, novation, re-enactment,
restatement, variation, extension, replacement, modification or waiver or the
giving of any waiver, release, consent having the same commercial effect of any
of the foregoing (and “modify” shall be construed accordingly);

(j)

the “winding-up”, “dissolution” or “administration” of a person shall be
construed so as to include any equivalent or analogous proceedings under the law
of the jurisdiction in which such person is incorporated or established, or any
jurisdiction in which such person carries on business including the seeking of
liquidation, winding-up, reorganisation, dissolution, administration,
arrangement, adjustment, protection or relief of debtors;

(k)

the words “other”, “or otherwise” and “whatsoever” shall not be construed
eiusdem generis or be construed as any limitation upon the generality of any
preceding words or matters specifically referred to; and

(l)

“the date of this Agreement” shall be a reference to 30 April 2013.

1.3      Implied covenants for title

The obligations of the Company under this Agreement shall be in addition to the
covenants for title deemed to be included in this Agreement by virtue of Part I
of the Law of Property (Miscellaneous Provisions) Act 1994.

1.4      Effect as a Deed

This Agreement is intended to take effect as a deed notwithstanding that the
Secured Party may have executed it under hand only.

1.5            Law of Property (Miscellaneous Provisions) Act 1989

To the extent necessary for any agreement for the disposition of the Charged
Assets in this Agreement to be a valid agreement under Section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989, the terms of the Sale and
Purchase Agreement and the Deed of Grant are incorporated into this Agreement.

1.6      Intercreditor Agreement

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Secured Party pursuant to this Agreement and the exercise of any
right or remedy by the Secured Party hereunder are subject to the provisions of
the Intercreditor Agreement.  In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.



6

 

 

--------------------------------------------------------------------------------

 

 

2.        Covenants to Pay

2.1            Covenant to pay Secured Liabilities

The Company covenants that it shall promptly, on demand by the Secured Party,
pay to the Secured Party in accordance with the terms of the Deed of Grant:

(a)

the full and prompt payment when due (whether scheduled, upon termination or
otherwise) of all obligations, liabilities and indebtedness of the Company to
the Secured Party (both actual and contingent), whether now existing or incurred
after the date of this Agreement under, arising out of, or in connection with,
the Deed of Grant and the due performance and compliance by the Company with all
the terms, conditions and agreements contained in the Deed of Grant;

(b)

any and all sums advanced by the Secured Party in order to preserve the Charged
Assets or preserve its security interest in the Charged Assets; and

(c)

in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of the Company referred to in
sub-paragraph (a) above, on and from the Enforcement Date, the reasonable
expenses of retaking, holding, preparing for sale of lease, selling or otherwise
disposing of or realising on the Charged Assets of any exercise by the Secured
Party of its rights under this Agreement, together with reasonable attorneys’
fees and court costs,

it being acknowledged and agreed that the “Secured Liabilities” shall include
liabilities or extensions of credit of the types described above, whether
outstanding on the date of this Agreement or extended from time to time after
the date of this Agreement.

2.2      Potential invalidity

Neither the covenant to pay in Clause Error! Reference source not
found. (Covenant to pay Secured Liabilities),  nor the Security created by this
Agreement shall extend to or include any liability or sum which would, but for
this Clause Error! Reference source not found., cause such covenant, obligation
or Security to be unlawful under any applicable law.

3.        Representation

The Company represents and warrants that, as at the date of this Agreement: (a)
the Project Licences listed in Schedule 1 (Project Licences) are the only
material petroleum production licences entered into by the Company (or in
respect of which the Company has acquired an interest) constituting petroleum
production licences for material oil and gas reserves of the Company; and (b)
the Project Contracts listed in Schedule 2 (Project Contracts) are the only
material agreements entered into by the Company (or in respect of which the
Company has acquired an interest) constituting joint operating agreements or
unitisation or unit operating agreements, in each case relating to the
above-referenced petroleum production licences.

4.        Security 

4.1      General

(a)

All the Security created under this Agreement:

(i)

is created in favour of the Secured Party;

(ii)

is security for the payment of all the Secured Liabilities; and

(iii)

is subject to the security granted under the Existing Security Documents.



7

 

 

--------------------------------------------------------------------------------

 

 

(b)

If the Company is not entitled to grant any Security over its rights and/or
interests under any document without the consent of a party to that document:

(i)

the Company must notify the Secured Party as soon as it becomes aware of the
same;

(ii)

the Security constituted under this Agreement will include and extend to all
amounts which the Company may receive, or has received, under that document but
shall, until the date on which the relevant consent is obtained by the Company,
not extend to and exclude the document itself and its rights and/or interests
under such document;

(iii)

unless the Secured Party otherwise requires, the Company must use reasonable
endeavours to obtain the consent of the relevant party to enable the Company to
grant Security over that document under this Agreement; and

(iv)

on and from the date on which such consent is obtained, the Security constituted
under this Agreement shall extend to and include that document.

4.2      Creation of fixed charge over Collateral Accounts

To the extent that such charge is capable of being effective, taking into
account the provisions of Clause Error! Reference source not found.  (Error!
Reference source not found.) of this Agreement, the Company charges to the
Secured Party by way of fixed charge with full title guarantee and as a
continuing security for the payment and discharge of the Secured Liabilities all
of the Company’s right to and title and interest from time to time in each
Collateral Account, including all amounts from time to time standing to the
credit of, or accrued or accruing on, such Collateral Accounts and any monies,
proceeds or income paid or payable on such Collateral Accounts.

4.3      Creation of fixed charge over Project Licences

Subject to Clause Error! Reference source not found. (General) and the Existing
Security Documents, the Company charges to the Secured Party by way of fixed
charge with full title guarantee and as continuing security for the payment and
discharge of the Secured Liabilities all of the Company’s right to and title and
interest from time to time in each of the Project Licences.

4.4      Assignments

Subject to Clause Error! Reference source not found. (General) and the Existing
Security Documents,  the Company assigns absolutely, (subject to a proviso for
re-assignment at the end of the Security Period) to the Secured Party with full
title guarantee as a continuing security for the payment and discharge of the
Secured Liabilities all of the Company’s rights to and title and interest from
time to time in:

(a)

the Project Contracts; and

(m)

any present or future Insurances,

together with all Related Property Rights in respect thereof.

5.        Floating Charge

5.1      Creation of floating charge

(a)

The Company charges to the Secured Party by way of floating charge with full
title guarantee and as a continuing security for the payment and discharge of
the Secured Liabilities all of the Company’s rights to and title and interest
from time to time in the whole of its property, assets (including, without
limitation, any Account), rights and revenues, whatsoever and



8

 

 

--------------------------------------------------------------------------------

 

 

wheresoever, present and future, other than any assets validly and effectively
charged or assigned (whether at law or in equity) pursuant to Clauses Error!
Reference source not found.  (Creation of fixed charge over Collateral
Accounts), Error! Reference source not found.  (Creation of fixed charge over
Project Licences) or Error! Reference source not found. (Assignments).  

(b)

Except as otherwise agreed in writing by the Secured Party and subject to the
Existing Security Documents, the floating charge hereby created ranks in
priority to any Security which shall subsequently be created or permitted to
arise by the Company or any Security created by a Receiver appointed under this
Agreement and is a qualifying floating charge for the purposes of paragraph 14
of Schedule B1 to the Insolvency Act 1986.

(c)

Without prejudice to Clause Error! Reference source not found.Error! Reference
source not found.  (Creation of floating charge), the Secured Party reserves any
rights it may have to appoint an administrative receiver on and following the
Enforcement Date in accordance with Sections 72B to H (inclusive) of the
Insolvency Act 1986.

5.2      Automatic crystallisation of floating charge

Notwithstanding anything express or implied in this Agreement, and without
prejudice to any law which may have similar effect, if:

(a)

the Company creates or attempts to create any Security over all or any of the
Charged Assets (save as permitted or contemplated under the Credit Agreement or
the Sale and Purchase Agreement) without the prior written consent of the
Secured Party;

(b)

any person levies or attempts to levy any distress, execution or other process
against any of the Charged Assets;

(c)

a resolution is passed or a petition is presented for the winding‑up or
administration in relation to the Company which is not discharged within 14 days
(in the case of a winding‑up petition) or 5 days (in the case for an
administration order) or in any event before such petition is heard or an order
is made for the winding up, dissolution, administration or other reorganisation
of the Company; or

(d)

an Administrator or Receiver is appointed in respect of the Company or any step
intended to result in such appointment is taken pursuant to paragraphs 15 or 26
of Schedule B1 of the Insolvency Act in respect of the Company,

then the floating charge created by Clause Error! Reference source not
found. (Creation of floating charge) will automatically (with immediate effect
and without notice) be converted into a fixed charge as regards all of the
assets subject to the floating charge.

5.3      Crystallisation on notice of floating charge

Notwithstanding anything express or implied in this Agreement the Secured Party
may at any time:

(a)

on or after the Enforcement Date;

(b)

if it considers in good faith that any of the Charged Assets are in danger of
being seized or sold as a result of any legal process, or are otherwise in
jeopardy; or

(c)

if it reasonably believes that steps likely or intended to lead to the
presentation of a petition for the administration or winding up of or the
appointment of an Administrator in respect of the Company are being, or have
been, taken,

by giving notice in writing to that effect to the Company, convert the floating
charge created by Clause Error! Reference source not found. (Creation of
floating charge) into a fixed charge as



9

 

 

--------------------------------------------------------------------------------

 

 

regards any Charged Assets specified in such notice.  The conversion shall take
effect immediately upon the giving of the notice.

5.4      Fixed and Floating Security

If for any reason any Security in respect of any asset created or purported to
be created pursuant to this Clause Error! Reference source not found.  (Floating
Charge) as a fixed charge or assignment does not, or ceases to, take effect as a
fixed charge or assignment, then it shall take effect as a floating charge in
respect of such asset.  However it is the intent of the Parties that the
Security over other Charged Assets shall remain unaffected.

5.5      Retention of Documents

The Secured Party shall be entitled to continue to retain any document delivered
to it under this Agreement relating to a Charged Asset until the Security
created or expressed to be created under this Agreement over such Charged Asset
is released in accordance with this Agreement.  If, for any reason, it ceases to
hold any such document before such time, it may by notice to the Company require
that the relevant document be redelivered to it and the Company shall, to the
extent that the Secured Party under the Existing Security Documents has not
already received such documents, immediately comply with that requirement or
procure that it is complied with.

5.6      Project Contracts

(a)

The Security created by this Agreement in relation to each Project Contract
shall, to the extent required by that Project Contract, in each case as that
agreement may have been subsequently assigned, transferred or novated, be:

(i)

without prejudice to the provisions of that Project Contract;

(ii)

subordinated to the express rights specified under that Project Contract of the
parties thereto from time to time (other than the Company); and

(iii)

subject to the liabilities and obligations of the Company relating to the
interest of the Company in and under that Project Contract,

            provided that, nothing in this Clause Error! Reference source not
found.  (Project Contracts) shall (i) release the Company from any obligations
to fulfil any requisite condition in connection therewith or (ii)  impose on the
Secured Party or any Receiver or Administrator appointed by it an obligation to
perform any of the obligations of the Company under any Project Agreement or to
procure the performance of the Company of any such obligation.

(b)

The Company and the Secured Party acknowledge that:

(i)

in the event of the Secured Party exercising any rights created under this
Agreement in respect of the Enoch PLTPA, the Secured Party will continue to
fulfil the obligations of the Company under the Enoch PLTPA; and

(ii)

notwithstanding Clause Error! Reference source not found.  (Third Parties), BP
may rely on the undertaking given by the Security Agreement under Clause Error!
Reference source not found. (b)(i) (Project Contracts) above.

5.7      Gas sales agreements

This Agreement shall not create any Security over the Company’s interest in the
Enoch Field Gas Sales Agreement dated 17 January 2006 as such agreement may be
assigned, amended, modified, supplemented or novated from time to time.



10

 

 

--------------------------------------------------------------------------------

 

 

6.        Further Assurance

The Company shall at its own expense promptly upon request by the Secured Party
execute (in such form as the Secured Party may reasonably require) such
documents (including assignments, transfers, mortgages, charges, notices and
instructions) in favour of the Secured Party or its nominees and do all such
assurances and things as the Secured Party may reasonably require for:

(a)

perfecting and/or protecting (by registration or in any other way) the Security
created or intended to be created by this Agreement;

(b)

conferring upon the Secured Party such Security as it may require over the
assets of the Company outside of England and Wales which if in England and Wales
would form part of or be intended to form part of the Charged Assets;

(c)

facilitating the realisation of all or any part of the Charged Assets; and/or

(d)

for exercising all powers, authorities and discretions conferred on the Secured
Party.

7.        Undertakings with Respect to the Charged Assets

The Company undertakes to the Secured Party with respect to the Charged Assets
that it shall:

7.1      Negative Pledge

except (i) in respect of the Subject Interests, (a) Permitted Encumbrances (as
defined in the Sale and Purchase Agreement), or (b) with the prior written
consent of the Secured Party (such consent not to be unreasonably withheld or
delayed); and (ii) in respect of the Charged Assets which are not the Subject
Interests above, as permitted under the Existing Security Documents or, on and
following the Relevant Date, for a Permitted Lien, or otherwise with the prior
written consent of the Secured Party (such consent not to be unreasonably
withheld or delayed):

(a)

not create or allow to exist any Security on, over, or affecting, any of the
Charged Assets; and

(b)

procure that no member of the Group creates or allows to exist any Security on,
over, or affecting, any of the Charged Assets,

provided further that, in respect of Permitted Liens arising under paragraph
(ii) of the definition of Permitted Liens, the Secured Party undertakes that it
will agree with the holders of such Permitted Liens or their agent or security
trustee (the “Refinancing Creditors”) that the claims of the Secured Party in
respect of the Charged Assets (excluding the Charged Assets constituted by the
Subject Interests, “First Priority Assets”) and the Security constituted by this
Agreement (other than over the First Priority Assets) shall be postponed and
subordinated to the claims of the Refinancing Creditors on terms reasonably
satisfactory to the Secured Party and otherwise consistent with the equivalent
terms of the Intercreditor Agreement.  The Secured Party further agrees that for
the purposes of such Permitted Liens and intercreditor agreement, amounts then
payable to the Payment Account or standing to the credit of the Payment Account,
in each case to the extent not attributable to the Production Payment, may be
directed or transferred to another Account.

7.2      Disposals

not, either in a single transaction or in a series of transactions and whether
related or not, dispose of the Charged Assets or any part of them, except:

(a)

as permitted under the Existing Security Documents or, on and following the
Relevant Date, for a Permitted Disposal, or otherwise with the prior written
consent of the Secured Party (such consent not to be unreasonably withheld or
delayed); and



11

 

 

--------------------------------------------------------------------------------

 

 

(b)

in relation to the disposal of the whole or any part of the Charged Assets that
are Subject Interests, with the prior written consent of the Secured Party (such
consent not to be unreasonably withheld or delayed);

7.3      Subsequent charge

subject to Clause Error! Reference source not found. (Negative pledge), procure
that any Security created by the Company after the date of this Agreement
(otherwise than in favour of the Secured Party) shall be expressed to be subject
to this Agreement;

7.4      Supplemental Agreement

at any time, promptly upon request on or after the Enforcement Date, execute
over all or any of the Charged Assets a charge by way of legal mortgage or legal
sub‑mortgage or legal assignment, as the case may be, in favour of the Secured
Party in such form as the Secured Party shall reasonably require;

7.5      Prejudicial Action

not do or cause or permit to be done anything which may in any way reduce,
jeopardise or otherwise prejudice the value to the Secured Party of the Charged
Assets; and

7.6      Consents and Other Necessary Action

take all such action as is available to it and is reasonably necessary for the
purpose of creating, perfecting or maintaining the Security created or intended
to be created pursuant to this Agreement which shall include, without
limitation, using reasonable endeavours to obtain any necessary consent (in form
and content satisfactory to the Secured Party, acting reasonably) to enable its
assets to be charged or assigned pursuant to this Agreement.  Immediately upon
obtaining any necessary consent the asset concerned shall become subject to the
Security created by this Agreement.  The Company shall promptly deliver a copy
of each consent to the Secured Party.

8.        Further Undertakings

8.1      Calls

The Company shall not, without the consent of the Secured Party, acquire any
shares or other securities unless they are fully paid.

8.2      Notices of charge and/or assignment

(a)

The Company shall deliver to the Secured Party and serve on any relevant person
(a “Relevant Counterparty”) as required by the Secured Party:

(i)

notices of assignment in respect of any of the assets assigned pursuant to this
Agreement, and shall use its reasonable endeavours to procure that each such
notice is acknowledged by that Relevant Counterparty; and

(ii)

notice of charge in respect of any of the assets charged pursuant to this
Agreement and shall use its reasonable endeavours to procure that each notice is
acknowledged by that Relevant Counterparty.

(b)

The notices of charge and/or assignment and/or acknowledgement referred to in
Clause Error! Reference source not found. shall be in a form substantially
similar to that contained in Error! Reference source not found. (Form of
Notices) hereto or such other form as the Secured Party may reasonably require.



12

 

 

--------------------------------------------------------------------------------

 

 

(c)

With respect to the persons listed in Schedule 4 hereto (such persons being
parties who hold an interest in the Licences or the JOAs as at the date of this
Agreement), the Company shall promptly notify the Secured Party of a change in
the identity of any such person upon becoming aware of such change.

8.3      Further Assignments

Subject to the Existing Security Documents and the Intercreditor Agreement, the
Company shall, if requested by the Secured Party (acting reasonably), promptly
execute any document and do all such acts as the Secured Party may reasonably
require:

(a)

for the purposes of granting security over:

(i)

any Insurances;

(ii)

any Project Contract; or

(iii)

any Project Licence;

unless such Security has been granted under an Existing Security Document; and

(b)

to record the interests of the Secured Party in any registers relating to
registered intellectual property rights.

9.        Accounts and Receipts

9.1      Accounts General

(a)

The Company will:

(i)

deliver to the Secured Party on the date of this Agreement details of each of
its Accounts;

(ii)

deliver to the Secured Party details of any change in such detail (including any
renewal or redesignation of any such Account) that occurs after the date of this
Agreement on the date of such change;

(iii)

deliver to the Secured Party details of any new Account opened after the date of
this Agreement, on the date of such opening; and

(iv)

open such new Collateral Accounts, as the Secured Party shall require (at any
time on or after the Enforcement Date) for the purposes of Clause Error!
Reference source not found.  (Book and Other Debts after Security Becomes
Enforceable).

(b)

Without prejudice and in addition to Clause Error! Reference source not found.
 (Negative pledge), the Company agrees that:

(i)

the benefit of each Account shall not be capable of assignment or charge in
whole or in part (save pursuant to this Agreement or the Existing Security
Documents); and

(ii)

it will not assign (whether by way of sale or mortgage), charge or otherwise
seek to deal with or dispose of all or any part of any Collateral Account
without the prior written consent of the Secured Party subject to the
Intercreditor Agreement.

(c)

The Company shall, subject to Clause Error! Reference source not found.  (Error!
Reference source not found.), be entitled to withdraw any credit amount from the
Accounts



13

 

 

--------------------------------------------------------------------------------

 

 

(other than a Collateral Account), including, for the avoidance of doubt, from
the Payment Account.

9.2      Book and Other Debts after Security becomes Enforceable

If and to the extent that the Secured Party so specifies, at any time on or
after the Enforcement Date, the Company shall pay the proceeds of payment or
realisation of such of the Company’s assets comprising temporary and other
investments, book and other debts, royalties, fees and income of like nature or
other monies received by the Company as the Secured Party may require into such
Collateral Account(s) as the Secured Party may from time to time specify and
pending such payment shall hold all such receipts on trust for the Secured
Party.

9.3      Accounts after Security becomes Enforceable

(a)

Upon the Security becoming enforceable, the Secured Party shall be deemed to
have designated in writing all Accounts as Assigned Accounts and at any time
thereafter the Secured Party may:

(i)

in relation to such new Assigned Accounts, require the Company to, and the
Company shall immediately on request, serve a notice of assignment (in a form
substantially similar to that contained in Error! Reference source not
found. (Form of Notices) hereto or such other form as the Secured Party may
reasonably require) on each bank or other financial institution with which any
such Account is maintained and the Company shall comply with its obligation
under Clause Error! Reference source not found.  (Notices of charge and/or
assignment) to obtain an acknowledgement of each such notice of assignment; and

(ii)

exercise from time to time, all rights, powers and remedies of the Company in
relation to any or all of its Accounts, including to demand and receive all and
any monies standing to the credit of any such Accounts.

(b)

On and from the Enforcement Date, the Company shall not be entitled to be paid,
withdraw or otherwise transfer any credit amount from the Accounts.

10.      RIGHTS OF the Secured Party

10.1    Enforcement

At any time on or after the Enforcement Date, the Security created pursuant to
this Agreement shall be immediately enforceable and the Secured Party may in its
absolute discretion and without notice to the Company or the prior authorisation
of any court:

(a)

enforce all or any part of the Security created by this Agreement and take
possession of or dispose of all or any of the Charged Assets in each case at
such times and upon such terms as it sees fit; and

(b)

whether or not it has appointed a Receiver, exercise all of the powers,
authorities and discretions:

(i)

conferred from time to time on mortgagees by the LPA (as varied or extended by
this Agreement) or by law; and

(ii)

granted to a Receiver by this Agreement or by law.



14

 

 

--------------------------------------------------------------------------------

 

 

10.2    Restrictions on consolidation of mortgages

Section 93 of the LPA shall not apply to this Agreement or to any sale made
under it. The Secured Party shall have the right to consolidate all or any of
the Security created by or pursuant to this Agreement with any other Security in
existence at any time.  Such power may be exercised by the Secured Party at any
time following the Enforcement Date.

10.3    Restrictions on exercise of power of sale

Section 103 of the LPA shall not apply to this Agreement and the power of sale
arising under the LPA shall arise on the execution of this Agreement (and the
Secured Liabilities shall be deemed to have become due and payable for that
purpose).  The power of sale and other powers conferred by Section 101 of the
LPA as varied or extended by this Agreement and those powers conferred
(expressly or by reference) on a Receiver shall be immediately exercisable by
the Secured Party at any time on or after the Enforcement Date.

10.4    Leasing powers

The restrictions contained in Sections 99 to 100 of the LPA shall not apply to
restrict the rights of the Secured Party or any Receiver under this
Agreement.  The statutory powers of leasing may be exercised by the Secured
Party or any Receiver upon and following the Enforcement Date and the Secured
Party and any Receiver may make any lease or agreement for lease and/or accept
any surrenders of leases and/or grant options on such terms as it sees fit
without the need to comply with the aforementioned restrictions.

10.5    No prior notice needed

The powers of the Secured Party set out in Clauses Error! Reference source not
found. (Restrictions on consolidation of mortgages) to Error! Reference source
not found. (Leasing powers) may be exercised by the Secured Party without prior
notice to the Company.

10.6    Right of appropriation

(a)

Without prejudice to the other provisions of this Agreement, to the extent that
any of the Charged Assets constitute “financial collateral”, and this Agreement
and the obligations of the Company hereunder constitute a “security financial
collateral agreement” (in each case as defined in, and for the purposes of, the
Financial Collateral Arrangements (No. 2) Regulations 2003 (SI 2003/3226) (the
“Regulations”), the Secured Party shall at any time on and after the Enforcement
Date have the right to appropriate all or any part of those Charged Assets in or
towards discharge of the Secured Liabilities.  For this purpose, the parties
agree that the value of any such Charged Assets so appropriated shall be the
market price of such Charged Assets at the time the right of appropriation is
exercised as determined by the Secured Party by reference to such method or
source of valuation as the Secured Party may select, including by independent
valuation.  The Parties agree that the methods or sources of valuation provided
for in this Clause Error! Reference source not found. (Right of
appropriation) or selected by the Secured Party in accordance with this
Clause Error! Reference source not found. (Right of appropriation) shall
constitute a commercially reasonable method of valuation for the purposes of the
Regulations.

(b)

The Secured Party shall notify the Company as soon as reasonably practicable of
the exercise of its rights of appropriation as regards such of the Charged
Assets as are specified in such notice.



15

 

 

--------------------------------------------------------------------------------

 

 

11.      Exoneration

11.1    Exoneration

Neither the Secured Party nor any Receiver shall, by reason of the Secured Party
or the Receiver entering into possession of the Charged Assets or any part
thereof, be liable to account as mortgagee in possession or be liable for any
loss or realisation or for any default or omission for which a mortgagee in
possession might be liable.  Every Receiver duly appointed by the Secured Party
under this Agreement shall for all purposes be deemed to be in the same position
as a receiver duly appointed by a mortgagee under the LPA save to the extent
that the provisions of that Act are varied by or are inconsistent with the
provisions of this Agreement when the provisions of this Agreement shall prevail
and every such Receiver and the Secured Party shall in any event be entitled to
all the rights, powers, privileges and immunities conferred by the LPA on
mortgagees and receivers duly appointed under the LPA.

11.2    Indemnity

The Secured Party and every Receiver, attorney, delegate, manager, agent or
other person appointed by the Secured Party hereunder shall be entitled to be
indemnified out of the Charged Assets or any part thereof in respect of all
liabilities and expenses incurred by it or him in the execution of any of the
powers, authorities or discretions vested in it or him pursuant to this
Agreement and against all actions, proceedings, costs, claims and demands in
respect of any matter or thing done or omitted in any way relating to the
Charged Assets or any part of them other than such liabilities, expenses,
actions, proceedings, costs, claims or demands incurred or suffered as a result
of the fraud or gross negligence (in each case as determined by a court of
competent jurisdiction in a final and non-appealable decision) of the Secured
Party or any Receiver, attorney, delegate, manager, agent or other person
appointed by the Secured Party.  The Secured Party and any such Receiver may
retain and pay all sums in respect of which it is indemnified out of any monies
received by it under the powers conferred by this Agreement.

12.      Appointment of Receiver or Administrator 

12.1    Appointment

(a)

At any time on or after the Enforcement Date, at the request of the Company or
its directors, the Secured Party may, without prior notice to the Company, in
writing (under seal, by deed or otherwise under hand) appoint:

(i)

a Receiver in respect of the Charged Assets or any part thereof and may in like
manner from time to time (and insofar as it is lawfully able to do) remove any
Receiver and appoint another in his stead; or

(ii)

one or more persons to be an Administrator in accordance with paragraph 14 of
Schedule B1 to the Insolvency Act 1986.

(b)

Nothing in Clause Error! Reference source not found. (Powers) shall restrict the
exercise by the Secured Party of any one or more rights of a Secured Party under
Schedule B1 to the Insolvency Act 1986 and the rules thereunder or at common
law.

12.2    More than one receiver

Where more than one Receiver is appointed, each joint Receiver shall have the
power to act severally, independently of any other joint Receiver, except to the
extent that the Secured Party may specify to the contrary in the appointment.

12.3    Receiver as agent

A Receiver shall be the agent of the Company which shall be solely responsible
for his acts or defaults and for his remuneration.  No Receiver shall at any
time act as agent of the Secured Party.



16

 

 

--------------------------------------------------------------------------------

 

 

12.4    Receiver’s remuneration

Subject to section 36 of the Insolvency Act 1986, a Receiver shall be entitled
to remuneration for his services at a rate to be determined by the Secured Party
from time to time (and without being limited to any maximum rate specified by
any statute or statutory instrument).  The Secured Party may direct payment of
such remuneration out of moneys accruing to the Receiver but the Company alone
shall be liable for the payment of such remuneration and for all other costs,
charges and expenses of the Receiver.

12.5    Actions of an Administrator

Save as provided for in statute or as otherwise agreed in writing by the Secured
Party, the Secured Party shall have no liability for the acts or omissions of an
Administrator.

13.      Receiver’s Powers 

13.1    Powers

A Receiver shall have (and be entitled to exercise) in relation to the Charged
Assets over which he is appointed the following powers (as the same may be
varied or extended by the provisions of this Agreement):

(a)

all of the powers of a receiver or an administrative receiver set out in
Schedule 1 to the Insolvency Act 1986 (whether or not the Receiver is an
administrative receiver);

(b)

all of the powers conferred from time to time on receivers, mortgagors and
mortgagees in possession by the LPA or any applicable law;

(c)

all the powers and rights of a legal and beneficial owner and the power to do or
omit to do anything which the Company itself could do or omit to do; and

(d)

the power to do all things which, in the opinion of the Receiver, are incidental
to any of the powers, functions, authorities or discretions conferred or vested
in the Receiver pursuant to this Agreement or upon receivers by statute or law
generally (including, without limitation, the bringing or defending of
proceedings in the name of, or on behalf of, the Company, the collection and/or
realisation of Charged Assets in such manner and on such terms as the Receiver
sees fit; and the execution of documents in the name of the Company (whether
under hand, or by way of deed or by utilisation of the company seal of the
Company)).

13.2    Powers may be restricted

The powers granted to a Receiver pursuant to this Agreement may be restricted by
the instrument (signed by the Secured Party) appointing him but they shall not
be restricted by any winding‑up or dissolution of the Company.

14.      Protection of Purchasers

14.1    Absence of enquiry

No person or persons dealing with the Secured Party or any Receiver shall be
concerned to enquire whether any event has happened upon which any of the powers
in this Agreement are or may be exercisable or otherwise as to the propriety or
regularity of any exercise of such powers or of any act purporting or intended
to be an exercise of such powers or whether any amount remains secured by this
Agreement or whether the Secured Liabilities have become payable or as to the
application of any money paid to the Secured Party or any Receiver,
Administrator or Delegate.  All the protections to purchasers and persons
dealing with receivers contained in sections 104, 107 and 109(4) of the LPA
shall apply to any person purchasing from or dealing with the Secured Party or
any such Receiver.



17

 

 

--------------------------------------------------------------------------------

 

 

14.2    Receipt: conclusive discharge

The receipt of the Secured Party or any Receiver shall be a conclusive discharge
to any purchaser of the Charged Assets.

15.      Power of Attorney and Delegation

15.1    Power of Attorney: General

The Company hereby irrevocably and by way of security appoints the Secured Party
and any Receiver and any Delegate severally to be its attorney in its name and
on its behalf and as its act and deed:

(a)

to execute and deliver any documents or instruments which the Secured Party or
such Receiver may require for perfecting the title of the Secured Party to the
Charged Assets or for vesting the same in the Secured Party, its nominee or any
purchaser;

(b)

to sign, execute, seal and deliver and otherwise perfect any further security
document which the Company is required to enter into pursuant to this Agreement;
and

(c)

otherwise generally to sign, seal, execute and deliver all deeds, assurances,
agreements and documents and to do all acts and things which (i) may be required
for the full exercise of all or any of the powers conferred on the Secured Party
or any Receiver under this Agreement; (ii) the Company is required to do
pursuant to this Agreement; or (iii) may be deemed expedient by the Secured
Party or a Receiver in connection with (A) any preservation, disposition,
realisation or getting in by the Secured Party or such Receiver of the Charged
Assets or any part thereof or (B) any other exercise of any other power under
this Agreement.

The Secured Party confirms that it will only exercise the rights set out in this
Clause Error! Reference source not found.  (Power of Attorney: General)
following a breach by the Company of its obligations under the Deed of Grant or
this Agreement which has not been remedied upon reasonable notice from the
Secured Party.

15.2    Power of Attorney: Ratification

The Company ratifies and confirms and agrees to ratify and confirm all acts and
things which any attorney mentioned in this Clause Error! Reference source not
found. (Power of attorney and delegation) does or purports to do in exercise of
the powers granted by this Clause.  All moneys expended by any such attorney
shall be deemed to be expenses incurred by the Secured Party under this
Agreement.

15.3    General delegation

(a)

The Secured Party and any Receiver (acting in good faith) shall have full power
to delegate the powers, authorities and discretions conferred on it or him by
this Agreement (including the power of attorney) on such terms and conditions as
it or he shall see fit which shall not preclude exercise of those powers,
authorities or discretions by it or him or any revocation of the delegation or
any subsequent delegation.

(b)

Any such delegation may be made upon such terms, consistent with the terms of
the Deed of Grant (including power to sub‑delegate) as the Secured Party may
think fit.

(c)

Save in the case of gross negligence or wilful misconduct (in each case as
determined by a court of competent jurisdiction in a final and non-appealable
decision) by the Secured Party in the exercise of its right to delegate, the
Secured Party shall not be in any way liable to the Company or any other person
for any losses, liabilities or expenses arising from any act, default, omission
or misconduct on the part of any Delegate.



18

 

 

--------------------------------------------------------------------------------

 

 

16.      Application of Monies Received Under this Agreement

16.1    Order of application

Any monies received under the powers hereby conferred shall, subject to the
repayment of any claims or debts having priority to this Agreement, be applied
in the manner set forth in the Intercreditor Agreement.

16.2    Suspense account

The Secured Party may credit any monies received under this Agreement to an
interest‑bearing suspense account for so long and in such manner as the Secured
Party may from time to time determine and the Receiver may retain the same for
such period as he and the Secured Party consider appropriate.

17.      Release of Security

17.1    Release of Security at the end of the Security Period

The Secured Party shall, at the request and cost of the Company, execute or
procure the execution by its nominee of any documents and do all such deeds,
acts and things as are necessary to release the Charged Assets from the Security
created by or in accordance with this Agreement and/or to reassign the Charged
Assets at the end of the Security Period.

17.2    Release of Security upon Disposal

Without prejudice to Clause Error! Reference source not found.  (Assignment and
transfer), the Secured Party shall release any Security over any Charged Asset
that is subject to Security under this Agreement:

(a)

the Charged Asset is disposed of in compliance with the terms of the Existing
Security Documents, or otherwise in accordance with Clause Error! Reference
source not found.  (Disposals); or

(b)

the Charged Asset is disposed of by any Receiver or other person in accordance
with the powers granted under this Agreement.

17.3    Avoidance of payments

(a)

No amount paid, repaid or credited to a Secured Party shall be deemed to have
been irrevocably paid if the Secured Party (acting reasonably) considers that
the payment or credit of such amount is capable of being avoided or reduced
because of any laws applicable on bankruptcy, insolvency, liquidation or any
similar laws. 

(b)

If any amount paid, repaid or credited to a Secured Party is avoided or reduced
because of any laws applicable on bankruptcy, insolvency, liquidation or any
similar laws then any release, discharge or settlement between the Secured Party
and the Company shall be deemed not to have occurred and the Secured Party shall
be entitled to enforce this Agreement subsequently as if such release, discharge
or settlement had not occurred and any such payment had not been made.  The
Company shall on demand indemnify the Secured Party against any funding or other
cost, loss, liability or expense incurred by the Secured Party as a result of
the Secured Party being required for any reason to refund all or part of any
amount received by it in respect of any of the Secured Liabilities.

18.      Power of Severance

In the exercise of the powers conferred by this Agreement, the Secured Party or
any Receiver may sever and sell plant, machinery or other fixtures separately
from the property to which they may be



19

 

 

--------------------------------------------------------------------------------

 

 

annexed and the Secured Party or any Receiver may apportion any rent or other
amount without the consent of the Company.

19.      New Accounts

If a Secured Party receives notice of any subsequent charge or other interest
affecting any part of the Charged Assets it may, without prejudice to its rights
under this Agreement, open a fresh account or accounts with the Company and
continue any existing account in the name of the Company and may appropriate to
any such fresh account any monies paid in, received or realised for the credit
of the Company after that time without being under any obligation to apply the
same or any part of them in discharge of any of the Secured Liabilities.  If a
Secured Party fails to open a fresh account it will be deemed to have done so
with the effect that any monies received or realised after that time will not
reduce the Secured Liabilities at the time when the Secured Party received
notice. 

20.      Miscellaneous

20.1    The Company

This Agreement shall be binding on the successors and assigns of the Company.

20.2    Assignment and transfer

Neither Party may assign or transfer any of its rights or obligations under this
Agreement without the prior consent of the other Party, such consent not to be
unreasonably withheld or delayed, provided that the consent of the Company shall
not be required in the event that the Secured Party wishes to assign or transfer
any of its rights or obligations under this Agreement to an entity incorporated
in Luxembourg which has substantially the same ownership as the Secured
Party.   In connection with any sale, transfer or disposal of all or part of a
Subject Interest in accordance with Clause 12.2 (Assignment) of the Deed of
Grant, the Secured Party will enter into an assignment and assumption of the
rights and obligations of the Company to and by the third party acquiring such
Subject Interests (or part thereof) on terms satisfactory to the Secured Party
(acting reasonably) for the purposes of giving effect to Clause 12.2
(Assignment) of the Deed of Grant.

20.3    Property

This Agreement is and will remain the property of the Secured Party.

20.4    Continuing Security

(a)

This Agreement shall be a continuing security and shall not be discharged by any
intermediate payment or satisfaction of the whole or any part of the Secured
Liabilities.

(b)

If any purported obligation or liability of the Company to the Secured Party
which if valid would have been the subject of any obligation or charge created
by this Agreement is or becomes unenforceable, invalid or illegal on any ground
whatsoever whether or not known to the Secured Party, the Company shall
nevertheless be liable in respect of that purported obligation or liability as
if the same were fully valid and enforceable and the Company was the principal
debtor in respect thereof.  The Company hereby agrees to keep Secured Party
fully indemnified against all damages, losses, costs and expenses arising from
any failure of the Company to carry out any such purported obligation or
liability.

20.5    Waiver of defences

The obligations of the Company under this Agreement will not be affected by an
act, omission, matter or thing (other than a release of this Agreement in
writing pursuant to Clause Error! Reference source not found. (Release of
Security) or pursuant to Clause Error! Reference source not found.  (Assignment
and transfer)) which would reduce, release or prejudice any of its obligations
(without limitation and whether or not known to it or the Secured Party)
including:



20

 

 

--------------------------------------------------------------------------------

 

 

(a)

any time, waiver or consent granted to, or composition with, the Company or any
other person;

(b)

the release of the Company or any other person under the terms of any
composition or arrangement with any creditor of any person;

(c)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, the Company, the Secured Party or any person or any non‑presentation
or non‑observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

(d)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

(e)

any amendment (however fundamental) or replacement of the Sale and Purchase
Agreement, the Deed of Grant or any other document or security;

(f)

any unenforceability, illegality or invalidity of any obligation of any person
under the Sale and Purchase Agreement, the Deed of Grant or any other document
or security;

(g)

any insolvency or similar proceedings;

(h)

the existence of any claim, set‑off or other right which the Company may at any
time have against the Secured Party or any other person; or

(i)

the making or absence of any demand for payment of any Secured Liabilities or
other obligations on the Company or any other person, whether by the Secured
Party or any other person.

20.6    Additional Security

This Agreement shall be in addition to and not be affected by any other Security
or guarantee now or hereafter held by the Secured Party for all or any part of
the Secured Liabilities nor shall any such other Security or guarantee of
liability to the Secured Party of or by any person not a Party be in any way
impaired or discharged by this Agreement nor shall this Agreement in any way
impair or discharge such other Security or guarantee.

20.7    Variation of Security

This Agreement shall not in any way be affected or prejudiced by the Secured
Party now or hereafter dealing with, exchanging, releasing, varying or
abstaining from perfecting or enforcing any Security or guarantee referred to in
Clause Error! Reference source not found. (Additional Security) above or any
rights which the Secured Party may now or hereafter have or giving time for
payment or granting any indulgence or compounding with any person whatsoever.

20.8    Enforcement of other Security

The Secured Party shall not be obliged to enforce any other Security it may hold
for, or exercise any other rights it may have in relation to, the Secured
Liabilities before enforcing any of its rights under this Agreement.

20.9    Custody

The Secured Party shall be entitled to keep all certificates and documents of
title relating to the Charged Assets in safe custody at any of its branches or
otherwise provide for their safe custody by



21

 

 

--------------------------------------------------------------------------------

 

 

third parties and shall not be responsible for any loss or damage occurring to
or in respect thereof unless such loss or damage shall be caused by its own
gross negligence or wilful default.

20.10  Costs and expense

Save to the extent that the same has been recovered pursuant to the terms of the
Deed of Grant, the Company shall, within three Business Days of demand, pay to
the Secured Party, any Receiver, attorney, manager, agent or other person
appointed by the Secured Party under this Agreement the amount of all costs and
expenses (including legal fees) incurred by that Secured Party, Receiver,
attorney, manager, agent or other person (as the case may be) in connection with
(i) the perfection, preservation, enforcement or attempted enforcement, of the
Security created by or contemplated by this Agreement and/or (ii) the exercise
of any rights under this Agreement.

21.      Notices

21.1    Communications in writing

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax or letter.

21.2    Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of the Company and the Secured Party
for any communication or document to be made or delivered under or in connection
with this Agreement is that identified with its name below:

Company

 

 

Address:

Endeavour Energy UK Limited

 

Brettenham House

 

South Entrance, 4th floor

 

Lancaster Place

 

London WC2E 7EN

 

England

 

 

For the Attention of:

Cathy Stubbs

 

 

Fax Number:

+44 207 451 2352

 

 

Email:

Cathy.Stubbs@endeavourcorp.com

 

 

With a copy to:

Endeavour International Corporation

 

811 Main Street, Suite 2100

 

Houston, Texas 77002

 

United States of America

 

 

For the Attention of:

Cathy Stubbs

 

 

Fax Number:

+1 713 307 8794

 

 

Email:

Cathy.Stubbs@endeavourcorp.com

 

Secured Party

 

 

Address:

Cidoval S.à r.l., 40, avenue Monterey, L-2163 Luxembourg

 

 

Fax Number:

+352 49 6767 9851

 

 

For the Attention of:

Peter van Opstal, Onno Bouwmeister

 

 

Email:

Peter.van.Opstal@orangefield.com ; onno.bouwmeister@orangefield.com



22

 

 

--------------------------------------------------------------------------------

 

 

 

or any substitute address, fax number or department or officer as the Company
may notify to the Secured Party or, as the case may be, the Secured Party may
notify to the Company, in each case by not less than five Business Days’ notice.

21.3    Delivery

(a)

Any communication or document made or delivered by one person to another under
or in connection with this Agreement will only be effective:

(i)

if by way of fax, when received in legible form; or

(ii)

if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause Error! Reference source not found.  (Addresses),
if addressed to that department or officer.

(b)

Any communication or document to be made or delivered to the Secured Party will
be effective only when actually received by it and then only if it is expressly
marked for the attention of the department or officer identified with the
Secured Party’s name in Clause Error! Reference source not found.  (Addresses)
(or any substitute department or officer as it shall specify for this purpose).

22.      Certificates AND Determinations

Any certificate or determination by the Secured Party of a rate or amount under
this Agreement is, in the absence of manifest error, conclusive evidence of the
matters to which it relates.

23.      Partial Invalidity

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

24.      Counterparts

            This Agreement may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.

25.      Third Parties

Save as expressly stated in this Agreement, a person who is not a Party to this
Agreement has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Agreement.



23

 

 

--------------------------------------------------------------------------------

 

 

26.      Governing Law

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter, existence, negotiation, validity, termination or
enforceability (including any non‑contractual disputes or claims) shall be
governed by and construed in accordance with English law.

27.      Enforcement

27.1    Jurisdiction

(a)

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement or any non‑contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).

(b)

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c)

This Clause Error! Reference source not found. (Jurisdiction) is for the benefit
of the Secured Party only.  As a result, the Secured Party shall not be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction.  To the extent allowed by law, the Secured Party may take
concurrent proceedings in any number of jurisdictions.

27.2    Waiver of immunity

The Company irrevocably and unconditionally:

(a)

agrees not to claim any immunity from proceedings brought by a Secured Party
against it in relation to this Agreement and to ensure that no such claim is
made on its behalf;

(b)

consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

(c)

waives all rights of immunity in respect of it or its assets.

IN WITNESS whereof this Agreement has been duly executed and delivered as a Deed
on the date first above written.





24

 

 

--------------------------------------------------------------------------------

 

 



 

SCHEDULE 1

PROJECT LICENSES

1.

The Petroleum Production Licence P.592 dated 3 June 1987;

 

2.

The Petroleum Production Licence P.361 dated 16 December 1980;

 

3.

The Petroleum Production Licence P.213 dated 15 March 1972;

 

4.

The Petroleum Production Licence P.218 dated 15 March 1972;

 

5.

The Petroleum Production Licence P.588 dated 3 June 1987;

 

6.

The Petroleum Production Licence P.226 dated 15 March 1972;

 

7.

The Petroleum Production Licence P.339 dated 16 December 1980;

 

8.

The Petroleum Production Licence P.219 dated 15 March 1972;

 

9.

The Petroleum Production Licence P.1314 dated 22 December 2005;

 

10.

The Petroleum Production Licence P.255 dated 30 November 1977;

 

11.

The Seaward Production Licence P.1615 dated 21 July 2009; and

 

12.

Any licence which is issued in substitution or replacement of any of the
licences referred to in paragraphs Error! Reference source not found. to Error!
Reference source not found. above.

 



25

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

PROJECT CONTRACTS

1.

The joint operating agreement for P.592 Block 20/4b dated 2 September 1999;

 

2.

The Goldeneye unitisation and unit operating agreement dated 15 March 2002;

 

3.

The joint operating agreement for P.361 Block 29/1b dated 23 November 1988;

 

4.

The Triton joint facilities operating agreement dated 14 April 2000;

 

5.

The Bittern unitisation and unit operating agreement dated 23 January 2002;

 

6.

The Rochelle Field Unitisation and Unit Operating Agreement dated 1 July 2011;

 

7.

The joint operating agreement for P.213 Block 16/26a (Area A – “Alba Field
Area”) dated 10 October 1990;

 

8.

The joint operating agreement for P.218 and P.588 Blocks 15/21f and 15/21b dated
13 August 1987 (as it applies to the Ivanhoe Area, the Rob Roy Area and the
Hamish Area by virtue of a Supplemental Agreement dated 31 December 1987);

 

9.

The joint operating agreement for P.226 Block 15/27 dated 21 January 1998 as it
applies in the manner of a separate contract to Area A – “Renee” (as described
in the agreement entitled “Amendment to the Joint Operating Agreement for United
Kingdom Petroleum Production Licence P.226 for Block 15/27” dated 25 February
2000 (the “Amendment Agreement”));

 

10.

The joint operating agreement for P.226 Block 15/27 dated 21 January 1998 (as
amended under the terms of the Amendment Agreement) as it applies in the manner
of a separate contract to Area Beta – “Rochelle” (as defined in an agreement
dated 23 December 2009 entitled “Amendment to the Joint Operating Agreements for
United Kingdom Petroleum Production Licence P.226 for Block 15/27 Area B and
United Kingdom Petroleum Production Licence P.226 for Block 15/27 Area C” under
which Areas B and C (each as defined in the Amendment Agreement) were merged and
a new Area Beta was created);

 

11.

The joint operating agreement for P.339 Block 15/28b (“Rubie Field Area”) dated
26 January 1999;

 

12.

The joint operating agreement for P.219 Block 16/13a & 16/13e – “Enoch” dated 7
March 1986;

 

13.

The Enoch unitisation and unit operating agreement dated 1 July 2005;

 

14.

The Enoch PL Transport and Processing Agreement dated 24 February 2006;

 

15.

The joint operating agreement for P.1314 Block 23/16f – “Columbus” dated 27
September 2006;

 

16.

The joint operating agreement for P.255 Block 22/06a North – “Bacchus” dated 15
September 2006; and

 

17.

The joint operating agreement for P.1615 Block 15/26c dated 17 September 2010.





26

 

 

--------------------------------------------------------------------------------

 

 



SCHEDULE 3

FORM OF NOTICES

[Headed notepaper of the Company]

BY REGISTERED MAIL

To: [relevant counterparty]

Dated [●]

Dear Sirs

Notice of [Assignment]/[Charge]

We hereby give you notice that by a security agreement dated 30 April 2013 as
amended and restated on 21 May 2013 (the “Security Agreement”) made between
ourselves (the “Company”) and Cidoval S.à r.l.(the “Secured Party”) all of our
rights to and title and interest from time to time in the property described in
the Annex to this notice ([“Assigned Property”] / [“Charged Property”]) was
[assigned] / [charged] by us to the Secured Party in accordance with the
provisions of the relevant agreements (the [“Assignment”] / [“Charge”]).

[We also refer to (i) the security agreement dated 28 March 2013 between us and
the Secured Party (the “Deposit Security Agreement”), pursuant to which we
granted certain security to the Secured Party over certain of the [Assigned
Property / Charged Property] and (ii) the notice of assignment dated 8 April
2013 relating to the Deposit Security Agreement, which details the relevant
assets to which the Deposit Security Agreement relates.   We hereby give you
notice that, pursuant to a deed of release dated 30 April 2013 between us and
the Secured Party we have released the security created by the Deposit Security
Agreement.  The security interest created pursuant to the Deposit Security
Agreement has terminated, the Assigned Property has been re-assigned to the
Company and we hereby give you notice of the same.]

[As a result of the release referred to in the paragraph above, the [Assignment]
/ [Charge] is subject only to the [assignment] / [charge] created under the
debenture dated 12 April 2012 between Cyan Partners, L.P. as collateral agent
and the Company as amended from time to time (the “Prior [Assignment] /
[Charge]”).

Nothing in this Notice amends, varies, waives or otherwise modifies any of the
terms of the Prior [Assignment] / [Charge] or the notice given thereunder which
remain in full force and effect. In the event of any conflict between
instructions given by the Secured Party under the [Assignment] / [Charge] and
instructions given by the collateral agent under the Prior [Assignment] /
[Charge], the instructions of the collateral agent under the Prior [Assignment]
/ [Charge] shall prevail.]

 

On behalf of the Secured Party, we hereby irrevocably instruct and authorise
you:

1.

[on written request from the Secured Party to make all payments due to us in
respect of the [Assigned Property] / [Charged Property] to the Secured Party
instead at a bank account designated by the Secured Party unless and until the
Secured Party notifies you otherwise; and]

2.

to disclose to the Secured Party such information regarding the [Assigned
Property] / [Charged Property] as it may from time to time reasonably request
and to send copies of all notices relating to the [Assigned Property] / [Charged
Property] to the Secured Party.





27

 

 

--------------------------------------------------------------------------------

 

 

Would you please acknowledge receipt of this Notice by returning to us the copy
of this Notice duly signed by your authorised signatory.

Your acknowledgement will be deemed to confirm in favour of the Secured Party
that:

1.

[save in respect of the Prior [Assignment] / [Charge] [and the Deposit Security
Agreement,] ] you have not received any other notice of the interest of any
third party relating to the [Assigned Property] / [Charged Property];

 

2.

you are not aware of any dispute between ourselves and yourselves relating to
the [Assigned Property] / [Charged Property]; and

 

3.

you shall not raise any set off, defence or counter claim against the Secured
Party in respect of any payments now or in future expressed to be payable under
the [Assigned Property] / [Charged Property].  

 

This Notice is governed by English law and any dispute or claim arising out of
or in connection with it and/or the Security Agreement or its subject matter,
existence, negotiation, validity, termination or enforceability (including any
non‑contractual disputes or claims) shall be governed by and construed in
accordance with English law.

 

Yours faithfully

.........................................................................................

for and on behalf of
Endeavour Energy UK Limited





28

 

 

--------------------------------------------------------------------------------

 

 

Annex

Description of [Assigned Property] / [Charged Property]


[description]





29

 

 

--------------------------------------------------------------------------------

 

 

[On copy of Notice]

To:  [Secured Party] and [the Company] 

Dated [●]

Dear Sirs

Notice of [Assignment]/[Charge]

We acknowledge receipt of the enclosed Notice of [Assignment]/[Charge]. 

Yours faithfully

.........................................................................................

duly authorised signatory for and on
behalf of [relevant counterparty]





30

 

 

--------------------------------------------------------------------------------

 

 



SCHEDULE 4

LIST OF ALBA AND BACCHUS LICENSES AND JOAS COUNTERPARTIES

 

 

 

Centrica Resources Limited

 

Chevron North Sea Limited    

 

Enquest Energy Limited

 

Enquest Production Limited

 

Mitsui E&P UK Limited

 

Statoil (U.K.) Limited

 

Arco British Limited, LLC

 

ConocoPhillips (U.K.) Limited

 

ConocoPhillips (U.K.) Theta Limited

 

ConocoPhillips Petroleum Limited

 

ConocoPhillips Petroleum Company U.K. Limited

 

Premier Oil UK Limited

 

Talisman Sinopec North Sea Limited

 

First Oil Expro Limited

 

Apache North Sea Limited

 

Shell U.K. Limited

 

Esso Exploration and Production UK Limited

 

Maersk Oil UK Limited

 

Talisman Sinopec North Sea Limited

 

Department of Energy and Climate Change

 

 

31

 

 

--------------------------------------------------------------------------------

 

 

SIGNED AND DELIVERED as a DEED)
for and on behalf of
            )

ENDEAVOUR ENERGY UK LIMITED)

acting by Catherine Stubbs)
a director of
            )   …………………………….. (signature)
ENDEAVOUR ENERGY UK LIMITED            )


In the presence of:

Signature of witness

.........................................................................................

Name of witness

(in BLOCK CAPITALS)

.........................................................................................

Address of Witness

.........................................................................................

.........................................................................................



 

SIGNED by ____________________)
)

for and on behalf of)

CIDOVAL S.À R.L.)



 

 

 

 

 



 

--------------------------------------------------------------------------------